210 S.E.2d 97 (1974)
24 N.C. App. 131
FIRST-CITIZENS BANK & TRUST COMPANY
v.
R & G CONSTRUCTION COMPANY.
No. 743DC853.
Court of Appeals of North Carolina.
December 4, 1974.
*98 Ward, Tucker, Ward & Smith, P. A., by Michael P. Flanagan, New Bern, for plaintiff appellee.
DeLaney, Millette & DeArmon by Ernest S. DeLaney, Jr., Charlotte, for defendant appellant.
HEDRICK, Judge.
As a general rule an order setting aside or refusing to set aside an entry of default where judgment has not been entered is not a final order and is, therefore, not appealable. Annot., 8 A.L.R.3d 1272, 1278 (1966), 4 Am.Jur.2d, Appeal and Error, § 127 (1962).
Judge Phillips' order of 25 June 1973 is in no sense a final judgment. It is, at most, an entry of default, "an interlocutory act looking toward the subsequent entry of a final judgment by default and is more in the nature of a formal matter ..." Whaley v. Rhodes, 10 N.C.App. 109, 111, 177 S.E.2d 735, 736 (1970) (citation omitted). Therefore, the appeal from the order denying defendant's motion to set aside the entry of default is premature. An exception to such an interlocutory order, properly preserved, may be reviewed on an appeal from the final judgment.
Appeal dismissed.
BROCK, C. J., and CAMPBELL, J., concur.